Title: To Benjamin Franklin from Pierre-Toussaint Masson, 22 June 1778
From: Masson, Pierre-Toussaint
To: Franklin, Benjamin


Monsieur
A Paris ce 22 Juin 1778.
J’ai lu avec plaisir dans le Courier de l’Europe une traduction du fameux vers latin, qui vous est si justement apliqué.
Elle m’a parue bien faite, et n’avoir d’autre défaut, que de ne point aprocher de la brieveté de l’original.
C’est ce qui m’a engagé a en tenter une autre, qui n’a peut être d’autre mérite, qu’une plus grande précision.
Quoiqu’il en soit, Monsieur, le zêle qui pour vous m’inspire, m’autorise a vous l’adresser et a vous en faire juge. La voici.

Il arracha, par ses rares talens,
La foudre aux Cieux, et le Sceptre aux tirans.


Je suis avec la consideration et le respect qui vous sont dus a titre de sçavant et d’homme d’Etat Monsieur Votre très humble et très obeissant serviteur
MassonPresident au Bureau des finances
